Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/17/2022 have been entered. Claims 1-6 and 10-19 remain
pending in this application. Applicant’s amendments to the Claims have overcome every rejection previously set forth in the Final Office Action mailed on 11/23/2021.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 02/17/2022, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejection of claims 1-6 and 10-19 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 1 (currently amended) A personal massage apparatus configured to stimulate a penis of a user, comprising; an elongate, tubular main body having an open first end, a closed second end, a middle portion extending from the first end to the second end, and an elongate, flexible sheath disposed within the main body having a proximal end and a distal end, the sheath defining a chamber extending from an opening defined by the proximal end of the sheath to the distal end of the sheath, the sheath being attached to the first end of the main body and comprised of silicone, the sheath configured to receive said penis of said user within the chamber; an elongate, tubular shell attached to and surrounding substantially all of the middle portion of the main body, the shell being comprised of metal; a first motor disposed within the main body and adjacent to the sheath, the first motor configured to drive a rod and a cam and being configured to produce vibrations in order to stimulate said penis, the first motor which is encased in a first housing, said first housing contacting an exterior of the distal end of the sheath via the rod and the cam connected to the first motor and being configured to provide stimulation to a head of said penis; a second motor disposed closer to the proximal end of the sheath than is the first motor, the second motor comprising an oscillating motor, the second motor which is encased in a second housing, said second housing directly contacting an exterior closer to the proximal end of the sheath and being configured to provide stimulation to a shaft of said penis;  a controller disposed within the main body and configured to operate the first motor and the second motor; and a first sensor disposed within the main body and adjacent an exterior surface of the sheath, the first sensor configured to sense the proximity of said user to the first sensor. 
Claim 14 (Currently Amended) A personal massage apparatus configured to stimulate a penis of a user, comprising; an elongate, tubular main body having an open first end, a closed second end, a middle portion extending from the first end to the second end, and an elongate, flexible sheath disposed within the main body having a proximal end and a distal end, the sheath defining a chamber extending from an opening defined by the proximal end of the sheath to the distal end of the sheath, the sheath being attached to the first end of the main body and comprised of silicone, the sheath configured to receive said penis of said user within the chamber; an elongate, tubular shell attached to and surrounding substantially all of the middle portion of the main body, the shell being comprised of metal; a first motor disposed within the main body and adjacent to the sheath, the first motor configured to drive a rod and a cam and being configured to produce vibrations in order to stimulate said penis, the first motor which is encased in a first housing, said first housing contacting an exterior of the distal end of the sheath via the rod and the cam connected to the first motor and being configured to provide stimulation to a head of said penis; a second motor disposed closer to the proximal end of the sheath than is the first motor, the second motor comprising an oscillating motor, the second motor which is encased in a second housing, said second housing directly contacting an exterior closer to the proximal end of the sheath and being configured to provide stimulation to a shaft of said penis;  a controller disposed within the main body and configured to operate the first motor and the second motor; a first support column and a second support column disposed within the main body, the first support column and the second support column each contacting an exterior of the sheath and the shell; a first sensor disposed within the main body and adjacent an exterior surface of the sheath, the first sensor configured to sense the proximity of said user to the first sensor; and a second sensor disposed within the main body and adjacent to the first motor, the second sensor configured to detect output produced by the first motor. 
Authorization for this examiner’s amendment was given in an interview with Evan Feldstein on 2/28/2022.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, WO2015/060717A1 to Timmermans (hereinafter “Timmermans”), the closest prior art of record, discloses a personal massage apparatus configured to stimulate a penis of a user, comprising (Fig. 1, Element 1; Sheet 9 at line 15: “Device shown in figure 1 and designated as a whole with 1”); an elongate, tubular main body having an open first end, a closed second end, a middle portion extending from the first end to the second end (Figure 1 housing 2; Sheet 9 lines 15-16: “The device shown in figure 1 and designated as a whole with T comprises a housing 2 with the form of a straight cylinder”), and an elongate, flexible sheath disposed within the main body having a proximal end and a distal end (Fig. 1 sheath 12; Sheet 9 at lines 29-30: “Arranged in cavity 11 is a sheath 12” Wherein the proximal end is formed by the ring (open) side, and the distal (closed) end is formed by the electronics housing side.), the sheath defining a chamber extending from an opening defined by the proximal end of the sheath to the distal end of the sheath (Fig. 1 sheath 12; Sheet 9 at lines 29-30: the sheath being attached to the first end of the main body and comprised of silicone, the sheath configured to receive said penis of said user within the chamber; (Fig. 1 sheath 12; Claim 1 lines 2-3: “a housing with an elongate, substantially cylindrical cavity which is open on at least one and configured to receive a penis; Sheet 9 at lines 29-30: “Arranged in cavity 11 is a sheath 12 which is closed at the closed end of the device and which is connected releasably to ring 4.”) an elongate, tubular shell attached to and surrounding substantially all of the middle portion of the main body, the shell being comprised of metal (Fig. 1 cylindrical inner housing 7; Sheet 9 at line 21-22: “A cylindrical inner housing 7 is placed between this electronics housing 6 and ring 4.” Wherein the ring end forms an open end of the cylindrical inner housing, and the electronics housing end forms a closed end of the cylindrical inner housing.); a first motor disposed within the main body and adjacent to the sheath, the first motor comprising a rod and a cam and being configured to produce vibrations in order to stimulate said penis; (Figs. 5 & 6 (motor 62 not pictured) Sheet 11 lines 14-16, “A second embodiment of the invention is shown in figures 5 and 6. This second embodiment is provided with a frame 50 shown in broken lines, which is placed in a housing (not shown).”, Sheet 12 lines 13-18, “Use is made of an electric motor 62 to drive the camshafts. This electric motor 62 is received in a flange 63 which is also provided with cavities for gear wheels 64 connected to electric motor 62. Flange 63 is placed against flat part 56b of sheath 56, after which flange 63 is connected to the end wall 52 lying under the flat part, for instance by being enclosed in the housing (not shown in the figures). The control member is configured here to control the motors.”), a controller disposed within the main body and configured to operate the first motor and the second motor (Abstract: “and a control element placed in the housing [2] for controlling the controllable size of the opening of each of the constriction elements, wherein the control element is configured to generate at least one reciprocally moving constriction of the constriction elements displacing over the length of the cavity along the constriction elements, at a and a first sensor disposed within the main body and adjacent an exterior surface of the sheath, the sensor configured to sense the proximity of said user to the first sensor (Fig. 1 sensor 17; Sheet 10 at lines 8-10: “Placed on cylindrical housing 2 is an axially extending elongate switch or sensor 17 which is sensitive to touch, pressure or approach and which produces a signal which indicates the location where sensor 17 is activated.”) Timmermans discloses a proximity sensor because sensor 17 is described as being able to detect approach [of a user] and thus functions in the same way as a proximity sensor (i.e. closeness of an object).
	However neither this reference or taken as a whole in combination with other prior art made of record discloses wherein “the first motor which is encased in a first housing contacting an exterior of the distal end of the sheath via the rod and the cam connected to the first motor” nor “the second motor encased in a second housing, said second housing directly contacting an exterior of the sheath”. Furthermore, it would not be obvious to modify Timmermans with such features. The device of Timmermans relies upon a singular motor to drive camshafts which result in constriction along the length of a user’s penis. To modify Timmermans to have multiple motors in specific positions along the sheath would require removal of constriction belts used to generate penile stimulation, thus requiring redesign of the interior of Timmermans stimulation structure. Absent any new prior art reference, it would not have been obvious to make such modifications.
	Regarding claim 14, Timmermans (hereinafter “Timmermans”), the closest prior art of record, discloses a personal massage apparatus configured to stimulate a penis of a user, comprising (Timmermans at Fig. 1, Element 1; Sheet 9 at line 15: “Device shown in figure 1 and designated as a whole with 1”); an elongate, tubular main body having an open first end, a closed second end, a middle portion extending from the first end to the second end (Timmermans at Figure 1 housing 2; Sheet 9 lines 15-16: “The device shown in figure 1 and designated as a whole with T comprises a housing and an elongate, flexible sheath disposed within the main body having a proximal end and a distal end (Timmermans Fig. 1 sheath 12; Sheet 9 at lines 29-30: “Arranged in cavity 11 is a sheath 12” Wherein the proximal end is formed by the ring (open) side, and the distal (closed) end is formed by the electronics housing side.), the sheath defining a chamber extending from an opening defined by the proximal end of the sheath to the distal end of the sheath (Fig. 1 sheath 12; Sheet 9 at lines 29-30: “Arranged in cavity 11 is a sheath 12 which is closed at the closed end of the device and which is connected releasably to ring 4.”), the sheath being attached to the first end of the main body and comprised of silicone, the sheath configured to receive said penis of said user within the chamber (Fig. 1 sheath 12; Claim 1 lines 2-3: “a housing with an elongate, substantially cylindrical cavity which is open on at least one and configured to receive a penis; Sheet 9 at lines 29-30: “Arranged in cavity 11 is a sheath 12 which is closed at the closed end of the device and which is connected releasably to ring 4.”); an elongate, tubular shell attached to and surrounding substantially all of the middle portion of the main body, the shell being comprised of metal (Timmermans at Fig. 1 cylindrical inner housing 7; Sheet 9 at line 21-22: “A cylindrical inner housing 7 is placed between this electronics housing 6 and ring 4.” Wherein the ring end forms an open end of the cylindrical inner housing, and the electronics housing end forms a closed end of the cylindrical inner housing.); a first motor disposed within the main body and adjacent to the sheath, the first motor comprising a rod and a cam and being configured to produce vibrations in order to stimulate said penis; (Figs. 5 & 6 (motor 62 not pictured) Sheet 11 lines 14-16, “A second embodiment of the invention is shown in figures 5 and 6. This second embodiment is provided with a frame 50 shown in broken lines, which is placed in a housing (not shown).”, Sheet 12 lines 13-18, “Use is made of an electric motor 62 to drive the camshafts. This electric motor 62 is received in a flange 63 which is also provided with cavities for gear wheels 64 connected to electric motor 62. Flange 63 is placed against flat part 56b of sheath 56, after which flange 63 is connected to the end wall 52 lying under the flat part, for instance by being enclosed in the housing (not a controller disposed within the main body and configured to operate the first motor and the second motor (Abstract: “and a control element placed in the housing [2] for controlling the controllable size of the opening of each of the constriction elements, wherein the control element is configured to generate at least one reciprocally moving constriction of the constriction elements displacing over the length of the cavity along the constriction elements, at a frequency of between 0.2 and 5 reciprocal movements per second.”); and a first sensor disposed within the main body and adjacent an exterior surface of the sheath, the sensor configured to sense the proximity of said user to the first sensor (Fig. 1 sensor 17; Sheet 10 at lines 8-10: “Placed on cylindrical housing 2 is an axially extending elongate switch or sensor 17 which is sensitive to touch, pressure or approach and which produces a signal which indicates the location where sensor 17 is activated.”) Timmermans discloses a proximity sensor because sensor 17 is described as being able to detect approach [of a user] and thus functions in the same way as a proximity sensor (i.e. closeness of an object).
	However neither this reference or taken as a whole in combination with other prior art made of record discloses wherein “the first motor which is encased in a first housing contacting an exterior of the distal end of the sheath via the rod and the cam connected to the first motor” nor “the second motor encased in a second housing, said second housing directly contacting an exterior of the sheath”. Furthermore, it would not be obvious to modify Timmermans with such features. The device of Timmermans relies upon a singular motor to drive camshafts which result in constriction along the length of a user’s penis. To modify Timmermans to have multiple motors in specific positions along the sheath would require removal of constriction belts used to generate penile stimulation, thus requiring redesign of the interior of Timmermans stimulation structure. 
	Also Timmermans or Timmermans taken as a whole in combination with other prior art made of record discloses wherein “a first support column and second support column disposed within the main . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                     


/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785